Citation Nr: 0516411	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for the service-
connected herniated disc at L5-S1 and degenerative changes at 
L4-L5 and L5-S1, currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1982 to June 
1986, and from January 1988 to November 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision.  

In January 2004 the Board issued a remand of the veteran's 
claim for further development of the record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected low back disability manifested by a 
herniated disc at L5-S1 and degenerative changes at L4-L5 and 
L5-S1is not shown to have been productive of more than 
moderate functional loss to due pain and only occasional 
numbness in the legs prior to September 23, 2002; findings of 
pronounced intervertebral disc syndrome are not demonstrated.  

3.  Beginning on September 23, 2002, the service-connected 
low back disability picture is shown to more nearly 
approximate that of limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less and mild 
neurological deficits involving each lower extremity; 
intervertebral disc syndrome as manifested by incapacitating 
episodes is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected low back disability 
manifested by a herniated disc at L5-S1 and degenerative 
changes at L4-L5 and L5-S1 are not met, prior to September 
23, 2002.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code (DC) 5293 
(2002).  

2.  The criteria for the assignment of a rating of 40 
percent, but not higher for the service-connected low back 
disability on the basis of limitation of motion are met, 
beginning on September 23, 2002.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code (DC) 5243 (effective on September 23, 2002).  

3.  The criteria for the assignment of separate ratings of 10 
percent for the service-connected disability on the basis of 
associated objective neurologic abnormality involving each 
lower extremity are met, beginning on September 23, 2002.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code (DC) 5243 (effective 
September 23, 2002), 4.124a including 8520 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  


Increased evaluation for service-connected herniated disc at 
L5-S1
and degenerative changes at L4-L5 and L5-S1,
currently evaluated as 40 percent disabling

The veteran seeks entitlement to an increased evaluation for 
service-connected herniated disc at L5-S1 and degenerative 
changes at L4-L5 and L5-S1.  He essentially contends his 
disability is more severe than contemplated by the 40 percent 
rating currently assigned under 38 C.F.R. § 4.71a, DC 5243 
(2004).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, DC 5235-5243).  

The Board notes that the provisions of DC 5293 (which 
pertained to intervertebral disc syndrome) had been 
previously changed, effective from September 23, 2002.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  

However, those change were later incorporated into the 
revised regulations for rating disabilities of the spine that 
became effective on September 26, 2003, and DC 5293 was 
renumbered and revised at 38 C.F.R. § 4.71a, DC 5243.  See 68 
Fed. Reg. 51,454-51,456.  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  

The Board notes that application of the new regulation can be 
no earlier than the effective date of that change.  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

The Board also notes in passing that the veteran was provided 
notice of the change in regulations in the August 2004 
Supplemental Statement of the Case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In this case, the service-connected disability manifested by 
a herniated disc at L5-S1 and degenerative changes at L4-L5 
and L5-S1 was rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5293 (2002).  Under the old criteria for 
evaluating disabilities of the spine, DC 5293 assigned 
ratings based on intervertebral disc syndrome.  

Under that Diagnostic Code, a 40 percent evaluation is 
assigned for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2002).  

As noted hereinabove, effective on September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  Under that new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; and 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.  

Under the new general rating criteria for disabilities of 
the spine, a 40 percent rating is available for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is available for unfavorable ankylsosis of the entire 
thoracolumbar spine, and a 100 percent rating is available 
for unfavorable ankylosis of the entire spine.  

The Board finds the best evidence in this case is the 
veteran's March 2002 VA medical examination, a May 2003 VA 
treatment record, and a July 2004 VA medical examination.  

The Board notes VA treatment records submitted from July, 
August, September, and December 2003 and January 2004 address 
the veteran's cervical spine, but are not relevant for 
purposes of analyzing the present claim.  

The March 2002 VA medical examination noted the veteran's 
lumbar spine motion was that of forward flexion to 
approximately 75 degrees and extension to 20 degrees.  

His lateral bending was to 20 degrees in each direction, and 
lateral twisting was to approximately 30 degrees to the right 
and to the left.  He had no tenderness on palpation over the 
lumbosacral area or the SI joints.  There were no masses 
palpated.  The veteran's strength in the lower extremities 
was noted as 5/5.  

The veteran reported normal sensation to light touch and 
sharp touch, bilaterally.  The radiograph views were negative 
for evidence of a fracture, but a loss of disc height at the 
L5-S1 junction was found.  

The examiner diagnosed the veteran with degenerative disc 
disease at L5-S1 with a small central disc herniation.  The 
examiner opined that it was plausible that the loss of disc 
height was causing some foraminal encroachment in the L5-S1 
nerve roots, which explained occasional symptoms of numbness 
in the legs.  

A clinical report from a May 2003 VA visit noted that the 
veteran experienced sharp back pain radiating down the left 
leg.  Upon examination, the physician noted no pain on 
palpation of the left midline or paraspinous spine, but pain 
with straight left raise down to the left knee, and pain on 
twisting to the left.  The veteran was indicated as having 
5/5 strength, and no pain on sitting straight leg raise.  The 
veteran was assessed with known degenerative disc disease.  

The veteran's July 2004 VA medical record indicated that his 
forward flexion was limited to only 40 degrees; extension was 
limited to 10 degrees; right lateral flexion was to 15 
degrees; left lateral flexion was to 15 degrees, and rotation 
was to 20 degrees.  The veteran was noted as not being able 
to perform any supine straight leg raise due to pain, but 
there was no clinical evidence of motor weakness or atrophy.  

The veteran was diagnosed with degenerative disease of the 
lumbar spine.  Specifically, noted were the veteran's 
limitations in prolonged standing, walking, frequent bending, 
stooping and lifting heavy weight due to chronic low back 
pain.  

The veteran was negative for symptoms of limitation due to 
further loss of motion, incoordination, weakness or 
documented flare-up.  Lastly, the examiner noted that there 
was no evidence of additional limitation in range of motion 
due to pain, or spasm, weakness or tenderness present.  

In view of these findings, the Board concludes that the 
severity of the service-connected low back disability is not 
shown to be productive of more than severe impairment with 
recurring attacks and intermittent relief for the assignment 
of more than a 40 percent rating under the old criteria of DC 
5293, as of January 28, 2000, which is the date of the 
veteran's claim.  

The Board further concludes that the severity of the service-
connected low back disability more closely approximates the 
criteria for a 40 percent rating under the new criteria of DC 
5243 for forward flexion of the thoracolumbar spine limited 
to 30 degrees or less, as of September 23, 2002, the date of 
the new regulation.  

The Board notes that the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes does not apply 
to the veteran's claim because there is no evidence of record 
that the veteran experienced an incapacitating episode that 
resulted in bed rest being prescribed by a physician.  

The Board has also considered whether an evaluation in excess 
of 40 percent is warranted under the new general rating 
criteria for evaluating disabilities of the spine that became 
effective as of September 26, 2003.  

However, the only basis for awarding an evaluation in excess 
of 40 percent under those criteria for disability in the 
thoracolumbar spine is if there is evidence of ankylosis.  

As noted hereinabove, repeated physical examination and 
diagnostic testing has revealed no evidence of a functional 
loss consistent with ankylosis in the veteran's spine.  Thus 
an evaluation in excess of 40 percent is not warranted under 
the new general rating criteria for disabilities of the 
spine.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 
38 C.F.R. § 4.40 (including pain on use or during flare-ups) 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

As discussed in detail hereinabove, the July 2004 VA medical 
examination indicated that, although there was limitation in 
prolonged standing, walking, frequent bending, stopping and 
lifting heavy weight due to chronic low back pain, there was 
no evidence of further limitation due to loss of motion, 
incoordination or weakness, and there was no additional 
limitation in range of motion due to pain.  

In summary, the Board concludes that an increased rating is 
not warranted for the service-connected intervertebral disc 
syndrome under the old criteria of DC 5293, beginning on 
January 28, 2000.  

The Board further concludes that an increased rating is not 
warranted for the service-connected intervertebral disc 
syndrome under the new criteria of DC 5243, beginning on 
September 23, 2002.  

However, the Board notes that Note 1 of the new general 
rating criteria for disabilities of the spine requires that 
any objective neurological abnormalities, including, but not 
limited to, bowel and bladder involvement, be rated 
separately under an appropriate Diagnostic Code.  

In this case, the Board finds that the March 2002 VA examiner 
opined that the veteran might have suffered from potential 
neurological abnormalities.  Given the veteran's complaints 
of having radiating back pain due to the service-connected 
disc disease, the Board finds that a separate disability 
ratings of 10 percent based on neurological impairment are 
warranted for each lower extremity.  



ORDER

An increased evaluation for the service-connected herniated 
disc at L5-S1 and degenerative changes at L4-L5 and L5-S1, 
currently evaluated as 40 percent disabling is denied.  

Separate ratings of 10 percent for the service-connected low 
back disability on the basis of associated neurologic 
abnormality involving each lower extremity are granted, 
subject to the regulations controlling payment of VA monetary 
benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


